OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Berwyn Funds By (Signature and Title)* /s/ Robert E. Killen Robert E. Killen, President Date July 12, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT BERWYN FUND Meeting Agenda Mgt or SH Mgt Fund Company Name Date Ticker CUSIP Item # Agenda Item Description Proposal Rec Vote ENNIS, INC. 6/30/2011 EBF 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 2 RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR 2012 MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 3 APPROVAL OF AMENDMENT TO 2004 LONG-TERM INCENTIVE PLAN TO PROVIDE AN ADDITIONAL 1,000,000 SHARES & EXTEND THE EXPIRATION DATE OF THE PLAN THROUGH JUNE 30, 2021 MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 4 TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 5 TO APPROVE A NON-BINDING VOTE ON THE FREQUENCY OF HOLDING THE NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 3YR 3YR ENNIS, INC. 6/30/2011 EBF 6 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING MGMT FOR FOR GENESCO INC. 6/22/2011 GCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GENESCO INC. 6/22/2011 GCO 2 AMENDMENT & RESTATEMENT OF 2 MGMT FOR FOR GENESCO INC. 6/22/2011 GCO 3 SAY ON PAY- AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR GENESCO INC. 6/22/2011 GCO 4 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR GENESCO INC. 6/22/2011 GCO 5 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. 6/17/2011 JOSB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. 6/17/2011 JOSB 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR ENDING JAN 28 2012 MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. 6/17/2011 JOSB 3 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. 6/17/2011 JOSB 4 AN ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR VASCO DATA SECURITY INTERNATIONAL, INC. 6/16/2011 VDSI 92230Y104 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR VASCO DATA SECURITY INTERNATIONAL, INC. 6/16/2011 VDSI 92230Y104 2 APPROVE, BY NON-BINDING VOTE, THE EXECUTIVE COMPENSATION MGMT FOR FOR VASCO DATA SECURITY INTERNATIONAL, INC. 6/16/2011 VDSI 92230Y104 3 RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION MGMT 3YR 3YR VASCO DATA SECURITY INTERNATIONAL, INC. 6/16/2011 VDSI 92230Y104 4 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC 31, 2011 MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/9/2011 AEL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/9/2011 AEL 2 TO APPROVE THE 2 MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/9/2011 AEL 3 TO APPROVE AN AMENDMENT TO THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 125,000,,000,000 SHARES MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/9/2011 AEL 4 TO APPROVE THE ISSUANCE OF COMMON STOCK IN CERTAIN CIRCUMSTANCES UPON CONVERSION OF COMPANY'S 3.50% CONVERTIBLE SENIOR NOTES DUE 2 MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/9/2011 AEL 5 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR 2012 MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/9/2011 AEL 6 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO 6/9/2011 AEL 7 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR NEWPARK RESOURCES, INC. 6/9/2011 NR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEWPARK RESOURCES, INC. 6/9/2011 NR 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT. MGMT FOR FOR NEWPARK RESOURCES, INC. 6/9/2011 NR 3 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MGMT 3YR 3YR NEWPARK RESOURCES, INC. 6/9/2011 NR 4 APPROVAL OF THE PROPOSED AMENDMENT TO THE 2 MGMT FOR FOR NEWPARK RESOURCES, INC. 6/9/2011 NR 5 APPROVAL OF THE PROPOSED AMENDMENT TO THE 2,000,,000, MGMT FOR FOR NEWPARK RESOURCES, INC. 6/9/2011 NR 6 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 MGMT FOR FOR HOOKER FURNITURE CORPORATION 6/7/2011 HOFT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HOOKER FURNITURE CORPORATION 6/7/2011 HOFT 2 RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JAN 29 2012 MGMT FOR FOR HOOKER FURNITURE CORPORATION 6/7/2011 HOFT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR HOOKER FURNITURE CORPORATION 6/7/2011 HOFT 4 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR LIFEPOINT HOSPITALS, INC. 6/7/2011 LPNT 53219L109 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LIFEPOINT HOSPITALS, INC. 6/7/2011 LPNT 53219L109 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR LIFEPOINT HOSPITALS, INC. 6/7/2011 LPNT 53219L109 3 ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT MGMT FOR FOR LIFEPOINT HOSPITALS, INC. 6/7/2011 LPNT 53219L109 4 ADVISORY VOTE ON FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR INTERDIGITAL, INC. 6/2/2011 IDCC 45867G101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTERDIGITAL, INC. 6/2/2011 IDCC 45867G101 2 AMENDMENT OF THE ARTICLES OF INCORPORATION TO IMPLEMENT A MAJORITY VOTING STANDARD FOR ALL DIRECTOR ELECTIONS OTHER THAN CONTESTED ELECTIONS MGMT FOR FOR INTERDIGITAL, INC. 6/2/2011 IDCC 45867G101 3 APPROVAL OF ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR FOR INTERDIGITAL, INC. 6/2/2011 IDCC 45867G101 4 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR INTERDIGITAL, INC. 6/2/2011 IDCC 45867G101 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DEC 31, 2011 MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. 6/2/2011 HALL 40624Q203 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. 6/2/2011 HALL 40624Q203 2 ADVISORY VOTE ON SAY-ON-PAY RESOLUTION MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. 6/2/2011 HALL 40624Q203 3 ADVISORY VOTE ON SAY-ON-FREQUENCY PROPOSAL MGMT 1YR 1YR VAALCO ENERGY, INC. 6/1/2011 EGY 91851C201 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR VAALCO ENERGY, INC. 6/1/2011 EGY 91851C201 2 PROPOSAL TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE, LLP AS INDEPENDENT AUDITORS OF THE COMPANY MGMT FOR FOR VAALCO ENERGY, INC. 6/1/2011 EGY 91851C201 3 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMENSATION MGMT FOR FOR VAALCO ENERGY, INC. 6/1/2011 EGY 91851C201 4 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR CHIQUITA BRANDS INTERNATIONAL, INC. 5/26/2011 CQB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. 5/26/2011 CQB 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. 5/26/2011 CQB 3 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 3YR 3YR CHIQUITA BRANDS INTERNATIONAL, INC. 5/26/2011 CQB 4 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/25/2011 HMN 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/25/2011 HMN 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS COMPANY'S AUDITORS FOR THE YEAR ENDING DEC 31 2011 MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/25/2011 HMN 3 APPROVAL OF THE ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICERS' COMPENSATION MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION 5/25/2011 HMN 4 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICERS' COMPENSATION MGMT 1YR 3YR RUDOLPH TECHNOLOGIES, INC. 5/25/2011 RTEC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR RUDOLPH TECHNOLOGIES, INC. 5/25/2011 RTEC 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR RUDOLPH TECHNOLOGIES, INC. 5/25/2011 RTEC 3 TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR RUDOLPH TECHNOLOGIES, INC. 5/25/2011 RTEC 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MGMT FOR FOR SPARTAN MOTORS, INC. 5/25/2011 SPAR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SPARTAN MOTORS, INC. 5/25/2011 SPAR 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF BDO USA LLP AS INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR MGMT FOR FOR SPARTAN MOTORS, INC. 5/25/2011 SPAR 3 PROPOSAL TO APPROVE SPARTAN MOTORS 2 MGMT FOR FOR SPARTAN MOTORS, INC. 5/25/2011 SPAR 4 PROPOSAL TO ADOPT ADVISORY SHAREHOLDER RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR SPARTAN MOTORS, INC. 5/25/2011 SPAR 5 PROPOSAL TO ADOPT ADVISORY SHAREHOLDER RECOMMENDATION REGARDING FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR ENDING DEC 31, 2011 MGMT FOR FOR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR GRANITE CONSTRUCTION INC. 5/20/2011 GVA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GRANITE CONSTRUCTION INC. 5/20/2011 GVA 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR GRANITE CONSTRUCTION INC. 5/20/2011 GVA 3 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR GRANITE CONSTRUCTION INC. 5/20/2011 GVA 4 TO RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC 31 2011 MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. 5/19/2011 DCOM 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. 5/19/2011 DCOM 2 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT AUDITORS FOR YEAR ENDING DEC 31, 2011 MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. 5/19/2011 DCOM 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF COMPANY'S EXECUTIVE OFFICERS MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. 5/19/2011 DCOM 4 RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE VOTES ON COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS MGMT 1YR 3YR AAON, INC. 5/17/2011 AAON 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AAON, INC. 5/17/2011 AAON 2 TO APPROVE AN ADVISORY RESOLUTION REGARDING COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR AAON, INC. 5/17/2011 AAON 3 TO APPROVE AN ADVISORY VOTE ON THE FREQUENCY AT WHICH THE COMPANY SHOULD SEEK ADVISORY VOTE ON THE COMPENSATION OF CO'S NAMED EXECUTIVE OFFICERS MGMT 3YR 3YR KNOLL,INC 5/5/2011 KNL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KNOLL,INC 5/5/2011 KNL 2 TO RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR ENDING DEC 31, 2011 MGMT FOR FOR KNOLL,INC 5/5/2011 KNL 3 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR FOR KNOLL,INC 5/5/2011 KNL 4 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR ADVANCED ENERGY INDUSTRIES, INC. 5/4/2011 AEIS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. 5/4/2011 AEIS 2 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. 5/4/2011 AEIS 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. 5/4/2011 AEIS 4 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 3YR 3YR DUCOMMUN INCORPORATED 5/4/2011 DCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DUCOMMUN INCORPORATED 5/4/2011 DCO 2 ADVISORY RESOLUTION ON NAMED EXECUTIVE COMPENSATION MGMT FOR FOR DUCOMMUN INCORPORATED 5/4/2011 DCO 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE COMPENSATION MGMT ABS 3YR DUCOMMUN INCORPORATED 5/4/2011 DCO 4 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS CORP'S INDEPENDENT ACCOUNTANTS MGMT FOR FOR ENCORE WIRE CORPORATION 5/3/2011 WIRE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENCORE WIRE CORPORATION 5/3/2011 WIRE 2 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR ENCORE WIRE CORPORATION 5/3/2011 WIRE 3 DETERMINATION, IN NON-BINDING ADVISORY VOTE, WHETHER A STOCKHOLDER VOTE TO APPROVE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS MGMT 3YR 3YR ENCORE WIRE CORPORATION 5/3/2011 WIRE 4 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DEC 31, 2011 MGMT FOR FOR SKYWEST,INC. 5/3/2011 SKYW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SKYWEST,INC. 5/3/2011 SKYW 2 TO APPROVE BY NON-BINDING VOTE THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR SKYWEST,INC. 5/3/2011 SKYW 3 TO RECOMMEND BY NON-BINDING VOTE THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 3YR 3YR SKYWEST,INC. 5/3/2011 SKYW 4 TO RATIFY APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR SKYWEST,INC. 5/3/2011 SKYW 5 TO ADOPT A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS MGMT AGAINST FOR STRATASYS, INC. 4/28/2011 SSYS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR STRATASYS, INC. 4/28/2011 SSYS 2 RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR STRATASYS, INC. 4/28/2011 SSYS 3 APPROVE, BY STOCKHOLDER NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO ITS NAMED EXECUTIVE OFFICERS MGMT FOR FOR STRATASYS, INC. 4/28/2011 SSYS 4 ESTABLISH, BY STOCKHOLDER NON-BINDING ADVISORY VOTE, THE FREQUENCY OF SUBMISSION TO STOCKHOLDERS OF ADVISORY SAY ON PAY PROPOSALS MGMT 1YR 3YR TENNANT COMPANY 4/28/2011 TNC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TENNANT COMPANY 4/28/2011 TNC 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTING FIRM OF THE COMPANY FOR YEAR ENDING DEC 31, 2011 MGMT FOR FOR TENNANT COMPANY 4/28/2011 TNC 3 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR FOR TENNANT COMPANY 4/28/2011 TNC 4 TO RECOMMEND, ON ADVISORY BASIS, THE FREQUENCY FOR FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR GULF ISLAND FABRICATION, INC. 4/28/2011 GIFI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GULF ISLAND FABRICATION, INC. 4/28/2011 GIFI 2 TO APPROVE. ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR GULF ISLAND FABRICATION, INC. 4/28/2011 GIFI 3 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT 3YR 3YR GULF ISLAND FABRICATION, INC. 4/28/2011 GIFI 4 TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR GULF ISLAND FABRICATION, INC. 4/28/2011 GIFI 5 TO APPROVE THE COMPANY'S 2 MGMT FOR FOR STURM, RUGER & COMPANY, INC. 4/27/2011 RGR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR STURM, RUGER & COMPANY, INC. 4/27/2011 RGR 2 PROPOSAL TO RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 MGMT FOR FOR STURM, RUGER & COMPANY, INC. 4/27/2011 RGR 3 AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR STURM, RUGER & COMPANY, INC. 4/27/2011 RGR 4 AN ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR FRONTIER OIL CORPORATION 4/27/2011 FTO 35914P105 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FRONTIER OIL CORPORATION 4/27/2011 FTO 35914P105 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S AUDITORS FOR YEAR ENDING DEC 31, 2011 MGMT FOR FOR FRONTIER OIL CORPORATION 4/27/2011 FTO 35914P105 3 TO VOTE, ON AN ADVISORY BASIS, ON THE COMPENSATION OF THE COMPANY'S NEOS FOR FISCAL YEAR 2010 MGMT FOR FOR FRONTIER OIL CORPORATION 4/27/2011 FTO 35914P105 4 TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION MGMT 3YR 3YR CITY HOLDING COMPANY 4/27/2011 CHCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CITY HOLDING COMPANY 4/27/2011 CHCO 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE & BOARD OF DIRECTOR'S APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR CITY HOLDING COMPANY 4/27/2011 CHCO 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR CITY HOLDING COMPANY 4/27/2011 CHCO 4 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR SUFFOLK BANCORP 4/12/2011 SUBK 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SUFFOLK BANCORP 4/12/2011 SUBK 2 APPROVE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR AGAINST SUFFOLK BANCORP 4/12/2011 SUBK 3 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR SUFFOLK BANCORP 4/12/2011 SUBK 4 APPROVAL OF SELECTION OF GRANT THORNTON, LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR ENDING DEC. 31, 2011 MGMT FOR FOR PLEXUS CORP. 2/16/2011 PLXS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PLEXUS CORP. 2/16/2011 PLXS 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS MGMT FOR FOR PLEXUS CORP. 2/16/2011 PLXS 3 AMENDMENT TO, AND RESTATEMENT OF, PLEXUS CORP 2008 LONG-TERM INCENTIVE PLAN MGMT FOR FOR PLEXUS CORP. 2/16/2011 PLXS 4 ADVISORY VOTE ON COMPENSATION OF CO'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR PLEXUS CORP. 2/16/2011 PLXS 5 ADVISORY VOTE ON FUTURE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 3YR 3YR FAIR ISAAC CORPORATION 2/1/2011 FICO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FAIR ISAAC CORPORATION 2/1/2011 FICO 2 TO APPROVE THE ADVISORY (NON-BINDING) MGMT FOR FOR FAIR ISAAC CORPORATION 2/1/2011 FICO 3 ADVISORY (NON-BINDING) VOTE ON DESIRED FREQUENCY OF SEEKING APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION MGMT 2YR 3YR FAIR ISAAC CORPORATION 2/1/2011 FICO 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 2 RE-APPROVAL OF ANNUAL INCENTIVE PLAN MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 3 RE-APPROVAL OF 2, AS AMENDED MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 4 ADVISORY NONBINDING APPROVAL OF RESOLUTION TO APPROVE COMPENSATION OF EXECUTIVES MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 5 ADVISORY NONBINDING APPROVAL OF INTERVAL AT WHICH WE SEEK SHAREHOLDER APPROVAL OF COMPENSATION OF EXECUTIVES MGMT 3YR 3YR THE LACLEDE GROUP,INC 1/27/2011 LG 6 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2011 MGMT FOR FOR COURIER CORPORATION 1/18/2011 CRRC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR COURIER CORPORATION 1/18/2011 CRRC 2 PROPOSAL TO APPROVE ADOPTION OF 2& INCENTIVE PLAN MGMT FOR FOR COURIER CORPORATION 1/18/2011 CRRC 3 PROPOSAL TO APPROVE APPOINTMENT OF DELOITTE & TOUCHE AS INDEPENDENT AUDITORS MGMT FOR FOR ETHAN ALLEN INTERIORS INC. 11/16/2010 ETH 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ETHAN ALLEN INTERIORS INC. 11/16/2010 ETH 2 PROPOSAL TO RATIFY KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 2 RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING APRIL 30, 2011 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 3 APPROVAL OF METHODE 2 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 4 APPROVAL OF METHODE 2 MGMT FOR FOR EXIDE TECHNOLOGIES 9/15/2010 XIDE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EXIDE TECHNOLOGIES 9/15/2010 XIDE 2 RATIFY THE APPOINTMENT OF COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2011 MGMT FOR FOR BERWYN INCOME FUND Meeting Agenda Mgt or SH Mgt Fund Company Name Date Ticker CUSIP Item # Agenda Item Description Proposal Rec Vote ENNIS, INC. 6/30/2011 EBF 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 2 RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR 2012 MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 3 APPROVAL OF AMENDMENT TO 2004 LONG-TERM INCENTIVE PLAN TO PROVIDE AN ADDITIONAL 1,000,000 SHARES & EXTEND THE EXPIRATION DATE OF THE PLAN THROUGH JUNE 30, 2021 MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 4 TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR ENNIS, INC. 6/30/2011 EBF 5 TO APPROVE A NON-BINDING VOTE ON THE FREQUENCY OF HOLDING THE NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 3YR 3YR ENNIS, INC. 6/30/2011 EBF 6 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 2 PROPOSAL TO APPROVE CHICO'S SECOND AMENDED & RESTATED EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 4 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 5 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF COMPANY FOR FISCAL YEAR ENDING DEC 31, 2011 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 3 REAPPROVAL OF MANAGEMENT INCENTIVE COMPENSATION PLAN, WHICH WAS ORIGINALLY APPROVED BY THE COMPANY'S STOCKHOLDERS IN 2006, AND THE MATERIAL TERMS OF WHICH ARE DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 4 REAPPROVAL OF 2, WHICH WAS ORIGINALLY APPROVED BY THE COMPANY'S STOCKHOLDERS IN 2006, AND THE MATERIAL TERMS OF WHICH ARE DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 5 TO APPROVE, BY NON-BINDING VOTE, AN ADVISORY PROPOSAL ON COMPENSATION FOR CERTAIN OF OUR EXECUTIVE OFFICERS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 6 TO PROVIDE AN ADVISORY VOTE ON FREQUENCY WITH WHICH THE ADVISORY VOTE ON EXECUTIVE OFFICERS' COMPENSATION SHALL OCCUR MGMT 3YR 3YR MET-PRO CORPORATION 6/1/2011 MPR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MET-PRO CORPORATION 6/1/2011 MPR 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR MET-PRO CORPORATION 6/1/2011 MPR 3 ADVISORY VOTE AS TO FREQUENCY WITH WHICH SHAREHOLDERS SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR MET-PRO CORPORATION 6/1/2011 MPR 4 TO APPROVE AN AMENDMENT TO THE 2(M) OF U.S. INTERNAL REVENUE CODE OF 1986 MGMT FOR FOR MET-PRO CORPORATION 6/1/2011 MPR 5 TO RATIFY THE SELECTION OF MARCUM LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS MGMT FOR FOR HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 2 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 3 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2011 MGMT FOR FOR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR ENDING DEC 31, 2011 MGMT FOR FOR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR US ECOLOGY, INC. 5/24/2011 ECOL 91732J102 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR INTEL CORPORATION 5/19/2011 INTC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 3 AMENDMENT & EXTENSION OF THE 2 MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 4 AMENDMENT & EXTENSION OF THE 2 MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 6 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT ABS 3YR AAON, INC. 5/17/2011 AAON 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AAON, INC. 5/17/2011 AAON 2 TO APPROVE AN ADVISORY RESOLUTION REGARDING COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR AAON, INC. 5/17/2011 AAON 3 TO APPROVE AN ADVISORY VOTE ON THE FREQUENCY AT WHICH THE COMPANY SHOULD SEEK ADVISORY VOTE ON THE COMPENSATION OF CO'S NAMED EXECUTIVE OFFICERS MGMT 3YR 3YR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 4 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPESATION MGMT 1YR 3YR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 5 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 6 POLITICAL NON-PARTISANSHIP Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 7 SHARHOLDER ACTION BY WRITTEN CONSENT Sharehold AGAINST FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 8 MORTGAGE LOAN SERVICING Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 9 POLITICAL CONTRIBUTIONS Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 10 GENOCIDE-FREE INVESTING Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 11 INDEPENDENT LEAD DIRECTOR Sharehold AGAINST FOR 3M COMPANY 5/10/2011 MMM 88579Y101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3M COMPANY 5/10/2011 MMM 88579Y101 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3M COMPANY 5/10/2011 MMM 88579Y101 3 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 3M COMPANY 5/10/2011 MMM 88579Y101 4 AN ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR 3M COMPANY 5/10/2011 MMM 88579Y101 5 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS Sharehold AGAINST AGAINST ALCOA INC. 5/6/2011 AA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ALCOA INC. 5/6/2011 AA 2 RATIFY THE INDEPENDENT AUDITOR MGMT FOR FOR ALCOA INC. 5/6/2011 AA 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR ALCOA INC. 5/6/2011 AA 4 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTE MGMT 3YR 3YR ALCOA INC. 5/6/2011 AA 5 ADOPT INTERNAL REVENUE CODE SECTION 162(M) COMPLAINT ANNUAL CASH INCENTIVE COMPENSATION PLAN MGMT FOR FOR ALCOA INC. 5/6/2011 AA 6 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE SEVENTH - FAIR PRICE PROTECTION MGMT FOR FOR ALCOA INC. 5/6/2011 AA 7 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH- DIRECTOR ELECTIONS MGMT FOR FOR ALCOA INC. 5/6/2011 AA 8 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH- REMOVAL OF DIRECTORS MGMT FOR FOR ALCOA INC. 5/6/2011 AA 9 SHAREHOLDER PROPOSAL - ACTION BY WRITTEN CONSENT Sharehold AGAINST FOR ALCOA INC. 5/6/2011 AA 10 SHAREHOLDER PROPOSAL - DECLASSIFY THE BOARD Sharehold AGAINST FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 1 TO RECEIVE & ADOPT THE DIRECTOR'S REPORT AND FINANCIAL STATEMENTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 2 TO APPROVE THE REMUNERATION REPORT MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 3 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 4 TO RE-APPOINT AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 5 TO DETERMINE REMUNERATION OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 6 TO AUTHORIZE THE COMPANY & ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANIZATIONS & INCUR POLITICAL EXPENDITURE MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 7 TO AUTHORIZE ALLOTMENT OF SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 8 TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 9 TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 10 TO AUTHORIZE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 11 TO AUTHORIZE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR EXELON CORPORATION 5/3/2011 EXC 30161N101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EXELON CORPORATION 5/3/2011 EXC 30161N101 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANT FOR YEAR 2011 MGMT FOR FOR EXELON CORPORATION 5/3/2011 EXC 30161N101 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR EXELON CORPORATION 5/3/2011 EXC 30161N101 4 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 3 RE-APPROVE THE DUN & BRADSTREET CORPORATION COVERED EMPLOYEE INCENTIVE PLAN, AS AMENDED MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 4 APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 5 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 6 APPROVE AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENTS TO A SIMPLE MAJORITY VOTE MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 7 APPROVE AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS MGMT FOR FOR PFIZER INC. 4/28/2011 PFE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PFIZER INC. 4/28/2011 PFE 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR PFIZER INC. 4/28/2011 PFE 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR PFIZER INC. 4/28/2011 PFE 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 2YR 3YR PFIZER INC. 4/28/2011 PFE 5 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 6 SHARHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 7 SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 8 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Sharehold AGAINST FOR PFIZER INC. 4/28/2011 PFE 9 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 10 SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH Sharehold AGAINST AGAINST ASTRAZENECA PLC 4/28/2011 AZN 1 TO RECEIVE THE COMPANY'S ACCOUNTS & REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED DEC 31, 2010 MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 2 TO CONFIRM DIVIDENDS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 3 TO RE-APPOINT KPMG AUDIT PLC, LONDON AS AUDITOR MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 4 TO AUTHORIZE THE DIRECTORS TO AGREE THE REMUNERATION OF THE AUDTIOR MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 5 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 6 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DEC 31, 2010 MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 7 TO AUTHORIZE LIMITED EU POLITICAL DONATIONS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 8 TO AUTHORIZE THE DIRECTORS TO ALLOT SHARES MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 9 TO AUTHORIZE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 10 TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 11 TO REDUCE THE NOTICE PERIOD FOR GENERAL MEETINGS MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 4 ADVISORY VOTE ON FREQUENCY OF VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT 1YR 3YR JOHNSON & JOHNSON 4/28/2011 JNJ 5 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT Sharehold AGAINST AGAINST JOHNSON & JOHNSON 4/28/2011 JNJ 6 SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY Sharehold AGAINST AGAINST JOHNSON & JOHNSON 4/28/2011 JNJ 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Sharehold AGAINST AGAINST THE CHUBB CORPORATION 4/26/2011 CB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 2 VOTE ON THE ADOPTION OF THE CHUBB CORP ANNUAL INCENTIVE COMPENSATION PLAN MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 3 RATIFY APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT AUDITOR MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 4 TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN ENCLOSED ANNUAL MEETING MATERIALS MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 5 TO HOLD AN ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION MGMT 3YR 3YR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 2 RATIFICATION OF AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 3 APPROVAL OF 2' COMPENSATION PLAN MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 4 APPROVAL OF 2 MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION PROGRAM MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 6 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPESATION MGMT 1YR 3YR THE LACLEDE GROUP,INC 1/27/2011 LG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 2 RE-APPROVAL OF ANNUAL INCENTIVE PLAN MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 3 RE-APPROVAL OF 2, AS AMENDED MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 4 ADVISORY NONBINDING APPROVAL OF RESOLUTION TO APPROVE COMPENSATION OF EXECUTIVES MGMT FOR FOR THE LACLEDE GROUP,INC 1/27/2011 LG 5 ADVISORY NONBINDING APPROVAL OF INTERVAL AT WHICH WE SEEK SHAREHOLDER APPROVAL OF COMPENSATION OF EXECUTIVES MGMT 3YR 3YR THE LACLEDE GROUP,INC 1/27/2011 LG 6 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2011 MGMT FOR FOR CAMPBELL SOUP COMPANY 11/18/2010 CPB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CAMPBELL SOUP COMPANY 11/18/2010 CPB 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR CAMPBELL SOUP COMPANY 11/18/2010 CPB 3 APPROVE AMENDMENT OF CAMPBELL SOUP COMPANY 2005 LONG-TERM INCENTIVE PLAN MGMT FOR FOR MICROSOFT CORPORATION 11/16/2010 MSFT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MICROSOFT CORPORATION 11/16/2010 MSFT 2 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR MGMT FOR FOR MICROSOFT CORPORATION 11/16/2010 MSFT 3 ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder AGAINST AGAINST SYSCO CORPORATION 11/12/2010 SYY 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SYSCO CORPORATION 11/12/2010 SYY 2 APPROVE AN AMENDMENT TO THE SYSCO 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, MGMT FOR FOR SYSCO CORPORATION 11/12/2010 SYY 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT ACCOUNTANTS FOR FISCAL 2011 MGMT FOR FOR CONAGRA FOODS, INC 9/24/2010 CAG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CONAGRA FOODS, INC 9/24/2010 CAG 2 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITOR MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 2 RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING APRIL 30, 2011 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 3 APPROVAL OF METHODE 2 MGMT FOR FOR METHODE ELECTRONICS, INC. 9/16/2010 MEI 4 APPROVAL OF METHODE 2 MGMT FOR FOR EAGLE MATERIALS INC. 8/5/2010 EXP 26969P108 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EAGLE MATERIALS INC. 8/5/2010 EXP 26969P108 2 PROPOSAL TO APPROVE EXPECTED APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2011 MGMT FOR FOR TIDEWATER INC. 7/22/2010 TDW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TIDEWATER INC. 7/22/2010 TDW 2 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR BERWYN CORNERSTONE FUND Mgt Meeting Agenda or SH Mgt Fund Company Name Date Ticker CUSIP Item # Agenda Item Description Proposal Rec Vote CHICO'S FAS, INC. 6/23/2011 CHS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 2 PROPOSAL TO APPROVE CHICO'S SECOND AMENDED & RESTATED EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 4 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION MGMT FOR FOR CHICO'S FAS, INC. 6/23/2011 CHS 5 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR BEST BUY CO., INC. 6/21/2011 BBY 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR BEST BUY CO., INC. 6/21/2011 BBY 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 3, 2012 MGMT FOR FOR BEST BUY CO., INC. 6/21/2011 BBY 3 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED BY-LAWS TO REMOVE MAXIMUM FOR THE NUMBER OF DIRECTORS SERVING ON THE BOARD OF DIRECTORS & TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THE NUMBER OF DIRECTORS SERVING FROM TIME TO TIME MGMT FOR FOR BEST BUY CO., INC. 6/21/2011 BBY 4 APPROVAL OF AMENDMENTS TO OUR 2& INCENTIVE PLAN, AS AMENDED MGMT FOR FOR BEST BUY CO., INC. 6/21/2011 BBY 5 APPROVAL OF OUR EXECUTIVE SHORT-TERM INCENTIVE PLAN MGMT FOR FOR BEST BUY CO., INC. 6/21/2011 BBY 6 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR BEST BUY CO., INC. 6/21/2011 BBY 7 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON OUR EXECUTIVE COMPENSATION MGMT 3YR 3YR BEST BUY CO., INC. 6/21/2011 BBY 8 VOTE ON NON-BINDING SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF OUR BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING Shareholder AGAINST FOR AEROPOSTALE, INC. 6/16/2011 ARO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AEROPOSTALE, INC. 6/16/2011 ARO 2 TO APPROVE AN EXTENSION OF THE TERM OF OUR AMENDED & RESTATED 2002 LONG-TERM INCENTIVE PLAN, AS WELL AS CERTAIN OTHER ADMINISTRATIVE UPDATES TO THE PLAN MGMT FOR FOR AEROPOSTALE, INC. 6/16/2011 ARO 3 TO HOLD ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR AEROPOSTALE, INC. 6/16/2011 ARO 4 TO HOLD ADVISORY VOTE ON FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 3YR 3YR AEROPOSTALE, INC. 6/16/2011 ARO 5 TO RATIFY THE SELECTION BY AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING JAN 28, 2012 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF COMPANY FOR FISCAL YEAR ENDING DEC 31, 2011 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 3 REAPPROVAL OF MANAGEMENT INCENTIVE COMPENSATION PLAN, WHICH WAS ORIGINALLY APPROVED BY THE COMPANY'S STOCKHOLDERS IN 2006, AND THE MATERIAL TERMS OF WHICH ARE DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 4 REAPPROVAL OF 2, WHICH WAS ORIGINALLY APPROVED BY THE COMPANY'S STOCKHOLDERS IN 2006, AND THE MATERIAL TERMS OF WHICH ARE DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 5 TO APPROVE, BY NON-BINDING VOTE, AN ADVISORY PROPOSAL ON COMPENSATION FOR CERTAIN OF OUR EXECUTIVE OFFICERS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. 6/2/2011 NYB 6 TO PROVIDE AN ADVISORY VOTE ON FREQUENCY WITH WHICH THE ADVISORY VOTE ON EXECUTIVE OFFICERS' COMPENSATION SHALL OCCUR MGMT 3YR 3YR LOWE'S COMPANIES, INC. 5/27/2011 LOW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LOWE'S COMPANIES, INC. 5/27/2011 LOW 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011 MGMT FOR FOR LOWE'S COMPANIES, INC. 5/27/2011 LOW 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR LOWE'S COMPANIES, INC. 5/27/2011 LOW 4 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR LOWE'S COMPANIES, INC. 5/27/2011 LOW 5 APPROVAL OF THE LOWE'S COMPANIES, INC. 2 MGMT FOR FOR LOWE'S COMPANIES, INC. 5/27/2011 LOW 6 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS Sharehold AGAINST AGAINST LOWE'S COMPANIES, INC. 5/27/2011 LOW 7 SHAREHOLDER PROPOSAL REGARDING LINKING PAY TO PERFORMANCE ON SUSTAINABILITY GOALS Sharehold AGAINST AGAINST LOWE'S COMPANIES, INC. 5/27/2011 LOW 8 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING Sharehold AGAINST AGAINST HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 2 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 3 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR HCC INSURANCE HOLDINGS,INC. 5/26/2011 HCC 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2011 MGMT FOR FOR CHEVRON CORPORATION 5/25/2011 CVX 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHEVRON CORPORATION 5/25/2011 CVX 2 RATIFICATION OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR CHEVRON CORPORATION 5/25/2011 CVX 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR CHEVRON CORPORATION 5/25/2011 CVX 4 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT 1YR 3YR CHEVRON CORPORATION 5/25/2011 CVX 5 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Sharehold AGAINST AGAINST CHEVRON CORPORATION 5/25/2011 CVX 6 HUMAN RIGHTS COMMITTEE Sharehold AGAINST AGAINST CHEVRON CORPORATION 5/25/2011 CVX 7 SUSTAINABILITY METRIC FOR EXECUTIVE COMPENSATION Sharehold AGAINST AGAINST CHEVRON CORPORATION 5/25/2011 CVX 8 GUIDELINES FOR COUNTRY SELECTION Sharehold AGAINST AGAINST CHEVRON CORPORATION 5/25/2011 CVX 9 FINANCIAL RISKS FROM CLIMATE CHANGE Sharehold AGAINST AGAINST CHEVRON CORPORATION 5/25/2011 CVX 10 HYDRAULIC FRACTURING Sharehold AGAINST AGAINST CHEVRON CORPORATION 5/25/2011 CVX 11 OFFSHORE OIL WELLS Sharehold AGAINST AGAINST UNUM GROUP 5/25/2011 UNM 91529Y106 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR UNUM GROUP 5/25/2011 UNM 91529Y106 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR UNUM GROUP 5/25/2011 UNM 91529Y106 3 TO INDICATE, ON AN ADVISORY BASIS, THAT FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION BE HELD EVERY YEAR, EVERY TWO YEARS OR EVERY THREE YEARS MGMT 1YR 3YR UNUM GROUP 5/25/2011 UNM 91529Y106 4 TO APPROVE THE UNUM EUROPEAN HOLDING COMPANY LIMITED SAVINGS-RELATED SHARE OPTION SCHEME 2011 MGMT FOR FOR UNUM GROUP 5/25/2011 UNM 91529Y106 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2011 MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 3 AMENDMENT & EXTENSION OF THE 2 MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 4 AMENDMENT & EXTENSION OF THE 2 MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR INTEL CORPORATION 5/19/2011 INTC 6 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT ABS 3YR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 4 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPESATION MGMT 1YR 3YR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 5 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN MGMT FOR FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 6 POLITICAL NON-PARTISANSHIP Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 7 SHARHOLDER ACTION BY WRITTEN CONSENT Sharehold AGAINST FOR JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 8 MORTGAGE LOAN SERVICING Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 9 POLITICAL CONTRIBUTIONS Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 10 GENOCIDE-FREE INVESTING Sharehold AGAINST AGAINST JPMORGAN CHASE & CO. 5/17/2011 JPM 46625H100 11 INDEPENDENT LEAD DIRECTOR Sharehold AGAINST FOR GAP INC. 5/17/2011 GPS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GAP INC. 5/17/2011 GPS 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING JAN. 28 2012 MGMT FOR FOR GAP INC. 5/17/2011 GPS 3 APPROVAL OF AMENDMENT & RESTATEMENT OF THE GAP 2006 LONG-TERM INCENTIVE PLAN MGMT FOR FOR GAP INC. 5/17/2011 GPS 4 APPROVAL, ON AN ADVISORY BASIS, OF THE OVERALL COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR GAP INC. 5/17/2011 GPS 5 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY FOR AN ADVISORY VOTE ON OVERALL COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT 1YR 3YR 3M COMPANY 5/10/2011 MMM 88579Y101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3M COMPANY 5/10/2011 MMM 88579Y101 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3M COMPANY 5/10/2011 MMM 88579Y101 3 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 3M COMPANY 5/10/2011 MMM 88579Y101 4 AN ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR 3M COMPANY 5/10/2011 MMM 88579Y101 5 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS Sharehold AGAINST AGAINST ALCOA INC. 5/6/2011 AA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ALCOA INC. 5/6/2011 AA 2 RATIFY THE INDEPENDENT AUDITOR MGMT FOR FOR ALCOA INC. 5/6/2011 AA 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR ALCOA INC. 5/6/2011 AA 4 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTE MGMT 3YR 3YR ALCOA INC. 5/6/2011 AA 5 ADOPT INTERNAL REVENUE CODE SECTION 162(M) COMPLAINT ANNUAL CASH INCENTIVE COMPENSATION PLAN MGMT FOR FOR ALCOA INC. 5/6/2011 AA 6 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE SEVENTH - FAIR PRICE PROTECTION MGMT FOR FOR ALCOA INC. 5/6/2011 AA 7 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH- DIRECTOR ELECTIONS MGMT FOR FOR ALCOA INC. 5/6/2011 AA 8 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH- REMOVAL OF DIRECTORS MGMT FOR FOR ALCOA INC. 5/6/2011 AA 9 SHAREHOLDER PROPOSAL - ACTION BY WRITTEN CONSENT Sharehold AGAINST FOR ALCOA INC. 5/6/2011 AA 10 SHAREHOLDER PROPOSAL - DECLASSIFY THE BOARD Sharehold AGAINST FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 1 TO RECEIVE & ADOPT THE DIRECTOR'S REPORT AND FINANCIAL STATEMENTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 2 TO APPROVE THE REMUNERATION REPORT MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 3 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 4 TO RE-APPOINT AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 5 TO DETERMINE REMUNERATION OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 6 TO AUTHORIZE THE COMPANY & ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANIZATIONS & INCUR POLITICAL EXPENDITURE MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 7 TO AUTHORIZE ALLOTMENT OF SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 8 TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 9 TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 10 TO AUTHORIZE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR MGMT FOR FOR GLAXOSMITHKLINE PLC 5/5/2011 GSK 37733W105 11 TO AUTHORIZE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR WELLS FARGO & COMPANY 5/3/2011 WFC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR WELLS FARGO & COMPANY 5/3/2011 WFC 2 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION MGMT FOR FOR WELLS FARGO & COMPANY 5/3/2011 WFC 3 ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION MGMT 1YR 3YR WELLS FARGO & COMPANY 5/3/2011 WFC 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG, LLP AS INDEPENDENT AUDITORS FOR 2011 MGMT FOR FOR WELLS FARGO & COMPANY 5/3/2011 WFC 5 STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS Sharehold AGAINST AGAINST WELLS FARGO & COMPANY 5/3/2011 WFC 6 STOCKHOLDER PROPOSAL TO PROVIDE CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS Sharehold AGAINST FOR WELLS FARGO & COMPANY 5/3/2011 WFC 7 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN Sharehold AGAINST FOR WELLS FARGO & COMPANY 5/3/2011 WFC 8 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON DIRECTOR COMPENSATION Sharehold AGAINST AGAINST WELLS FARGO & COMPANY 5/3/2011 WFC 9 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION & REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS Sharehold AGAINST AGAINST THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 3 RE-APPROVE THE DUN & BRADSTREET CORPORATION COVERED EMPLOYEE INCENTIVE PLAN, AS AMENDED MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 4 APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 5 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT 1YR 3YR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 6 APPROVE AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENTS TO A SIMPLE MAJORITY VOTE MGMT FOR FOR THE DUN & BRADSTREET CORPORATION 5/3/2011 DNB 26483E100 7 APPROVE AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS MGMT FOR FOR ABBOTT LABORATORIES 4/29/2011 ABT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ABBOTT LABORATORIES 4/29/2011 ABT 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR ABBOTT LABORATORIES 4/29/2011 ABT 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR ABBOTT LABORATORIES 4/29/2011 ABT 4 AN ADVISORY VOTE ON THE APPROVAL OF FREQUENCY OF VOTES EXECUTIVE COMPENSATION MGMT 1YR 3YR ABBOTT LABORATORIES 4/29/2011 ABT 5 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PFIZER INC. 4/28/2011 PFE 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR PFIZER INC. 4/28/2011 PFE 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR PFIZER INC. 4/28/2011 PFE 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 2YR 3YR PFIZER INC. 4/28/2011 PFE 5 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 6 SHARHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 7 SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 8 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Sharehold AGAINST FOR PFIZER INC. 4/28/2011 PFE 9 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Sharehold AGAINST AGAINST PFIZER INC. 4/28/2011 PFE 10 SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH Sharehold AGAINST AGAINST ASTRAZENECA PLC 4/28/2011 AZN 1 TO RECEIVE THE COMPANY'S ACCOUNTS & REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED DEC 31, 2010 MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 2 TO CONFIRM DIVIDENDS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 3 TO RE-APPOINT KPMG AUDIT PLC, LONDON AS AUDITOR MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 4 TO AUTHORIZE THE DIRECTORS TO AGREE THE REMUNERATION OF THE AUDTIOR MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 5 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 6 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DEC 31, 2010 MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 7 TO AUTHORIZE LIMITED EU POLITICAL DONATIONS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 8 TO AUTHORIZE THE DIRECTORS TO ALLOT SHARES MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 9 TO AUTHORIZE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 10 TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR ASTRAZENECA PLC 4/28/2011 AZN 11 TO REDUCE THE NOTICE PERIOD FOR GENERAL MEETINGS MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011 MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR JOHNSON & JOHNSON 4/28/2011 JNJ 4 ADVISORY VOTE ON FREQUENCY OF VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT 1YR 3YR JOHNSON & JOHNSON 4/28/2011 JNJ 5 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT Sharehold AGAINST AGAINST JOHNSON & JOHNSON 4/28/2011 JNJ 6 SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY Sharehold AGAINST AGAINST JOHNSON & JOHNSON 4/28/2011 JNJ 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Sharehold AGAINST AGAINST L-3 COMMUNICATIONS HOLDINGS, INC. 4/26/2011 LLL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR L-3 COMMUNICATIONS HOLDINGS, INC. 4/26/2011 LLL 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR L-3 COMMUNICATIONS HOLDINGS, INC. 4/26/2011 LLL 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION: TO APPROVE THE COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS MGMT FOR FOR L-3 COMMUNICATIONS HOLDINGS, INC. 4/26/2011 LLL 4 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT 1YR 3YR INTERNATIONAL BUSINESS MACHINES CORPORATION 4/26/2011 IBM 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTERNATIONAL BUSINESS MACHINES CORPORATION 4/26/2011 IBM 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR INTERNATIONAL BUSINESS MACHINES CORPORATION 4/26/2011 IBM 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR INTERNATIONAL BUSINESS MACHINES CORPORATION 4/26/2011 IBM 4 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPESATION MGMT 3YR 3YR INTERNATIONAL BUSINESS MACHINES CORPORATION 4/26/2011 IBM 5 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Sharehold AGAINST FOR INTERNATIONAL BUSINESS MACHINES CORPORATION 4/26/2011 IBM 6 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY Sharehold AGAINST AGAINST INTERNATIONAL BUSINESS MACHINES CORPORATION 4/26/2011 IBM 7 STOCKHOLDER PROPOSAL ON LOBBYING Sharehold AGAINST AGAINST THE CHUBB CORPORATION 4/26/2011 CB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 2 VOTE ON THE ADOPTION OF THE CHUBB CORP ANNUAL INCENTIVE COMPENSATION PLAN MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 3 RATIFY APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT AUDITOR MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 4 TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN ENCLOSED ANNUAL MEETING MATERIALS MGMT FOR FOR THE CHUBB CORPORATION 4/26/2011 CB 5 TO HOLD AN ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION MGMT 3YR 3YR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 2 RATIFICATION OF AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 3 APPROVAL OF 2' COMPENSATION PLAN MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 4 APPROVAL OF 2 MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION PROGRAM MGMT FOR FOR KIMBERLY-CLARK CORPORATION 4/21/2011 KMB 6 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPESATION MGMT 1YR 3YR HEWLETT-PACKARD COMPANY 3/23/2011 HPQ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/23/2011 HPQ 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCT 31 2011 MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/23/2011 HPQ 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/23/2011 HPQ 4 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 1YR 3YR HEWLETT-PACKARD COMPANY 3/23/2011 HPQ 5 APPROVAL OF COMPANY 2 MGMT FOR FOR HEWLETT-PACKARD COMPANY 3/23/2011 HPQ 6 APPROVAL OF AMENDMENT TO COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND TERM OF THE PLAN MGMT FOR FOR THE WALT DISNEY COMPANY 3/23/2011 DIS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE WALT DISNEY COMPANY 3/23/2011 DIS 2 RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS AS COMPANY'S PUBLIC ACCOUNTANTS FOR 2011 MGMT FOR FOR THE WALT DISNEY COMPANY 3/23/2011 DIS 3 APPROVE 2 MGMT FOR FOR THE WALT DISNEY COMPANY 3/23/2011 DIS 4 APPROVE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR FOR THE WALT DISNEY COMPANY 3/23/2011 DIS 5 APPROVE HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY 1,2 OR 3 YEARS MGMT 1YR 3YR THE WALT DISNEY COMPANY 3/23/2011 DIS 6 APPROVE SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE TESTS FOR RESTRICTED STOCK UNITS Shareholder AGAINST AGAINST JACOBS ENGINEERING GROUP INC. 1/27/2011 JEC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JACOBS ENGINEERING GROUP INC. 1/27/2011 JEC 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT ACCOUNTANTING FIRM MGMT FOR FOR JACOBS ENGINEERING GROUP INC. 1/27/2011 JEC 3 APPROVE THE AMENDMENT TO & RESTATEMENT OF GLOBAL EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR JACOBS ENGINEERING GROUP INC. 1/27/2011 JEC 4 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR JACOBS ENGINEERING GROUP INC. 1/27/2011 JEC 5 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON COMPANY'S EXECUTIVE COMPENSATION MGMT 3YR 3YR THOR INDUSTRIES,INC. 12/7/2010 THO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THOR INDUSTRIES,INC. 12/7/2010 THO 2 APPROVE 2 MGMT FOR FOR CAMPBELL SOUP COMPANY 11/18/2010 CPB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CAMPBELL SOUP COMPANY 11/18/2010 CPB 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR CAMPBELL SOUP COMPANY 11/18/2010 CPB 3 APPROVE AMENDMENT OF CAMPBELL SOUP COMPANY 2005 LONG-TERM INCENTIVE PLAN MGMT FOR FOR MICROSOFT CORPORATION 11/16/2010 MSFT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MICROSOFT CORPORATION 11/16/2010 MSFT 2 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR MGMT FOR FOR MICROSOFT CORPORATION 11/16/2010 MSFT 3 ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder AGAINST AGAINST SYSCO CORPORATION 11/12/2010 SYY 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SYSCO CORPORATION 11/12/2010 SYY 2 APPROVE AN AMENDMENT TO THE SYSCO 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, MGMT FOR FOR SYSCO CORPORATION 11/12/2010 SYY 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT ACCOUNTANTS FOR FISCAL 2011 MGMT FOR FOR CONAGRA FOODS, INC 9/24/2010 CAG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CONAGRA FOODS, INC 9/24/2010 CAG 2 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITOR MGMT FOR FOR TIDEWATER INC. 7/22/2010 TDW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TIDEWATER INC. 7/22/2010 TDW 2 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR
